Name: 79/1063/EEC: Council Decision of 10 December 1979 appointing an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-19

 Avis juridique important|31979D106379/1063/EEC: Council Decision of 10 December 1979 appointing an alternate member of the Advisory Committee on Medical Training Official Journal L 323 , 19/12/1979 P. 0023 - 0023****( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 260 , 16 . 10 . 1979 , P . 12 . COUNCIL DECISION OF 10 DECEMBER 1979 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 79/1063/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/846/EEC ( 2 ) THE COUNCIL APPOINTED MR M . K . HANSEN ALTERNATE MEMBER FOR THE PERIOD ENDING 5 APRIL 1982 ; WHEREAS ON 20 NOVEMBER 1979 THE GOVERNMENT OF THE KINGDOM OF DENMARK NOMINATED MR J . P . STEENSEN JACOBSEN TO REPLACE MR M . K . HANSEN , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JENS PETER STEENSEN JACOBSEN IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF MR MOGENS KJAERSGAARD HANSEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . DONE AT BRUSSELS , 10 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT G . MARCORA